DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the restriction in the reply filed on 04/15/2022 is acknowledged.  The traversal is on the ground(s) that “claim 1 recites "a flip door assembly configured to selectively engage with the keyed portion of the safety barrier to prevent access to a defined area by a worker", and "an interlock configured to prevent the flip door from opening when the keyed portion of the safety barrier is disengaged from the interlock". At the same time, claim 8 recites "preventing the flip door from opening in response to the keyed portion of the safety barrier not being' engaged with the interlock'. Thus, in both claim 1 and claim 8, the flip door is prevented from being opened when the keyed portion of the safety barrier is not engaged with the interlock”.  This is not found persuasive because while both claims require the flip door is prevented from being opened when the keyed portion of the safety barrier is not engaged with the interlock; claim 8 requires the opening of the flip door after the insertion of the safety barrier; however, according to the apparatus of claim 1 while the flip door is configured to open and close it can remain closed for the entire duration of its use.  
The requirement is still deemed proper and is therefore made FINAL. Claims 8-12 are withdrawn, claims 1-7 and 13-20 are being examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6 recites “a flip door having a top surface that is substantially planar to a top surface of the work stand”; it is not clear how a surface is planar in nature with respect to another element? Does applicant mean “coplanar to a top surface of the work stand”?
Claim 1 recites “when closed” and “when opened” in lines 7 and 8 respectively; clarification is needed as to what is closed and opened, e.g. flip door, safety barrier, keyed portion or another component. 
Claim 4 establishes a first position and a second position for each of the first and second members in lines 1-9; hence a clarification as to which member the first and second positions recited in lines 10-14 belongs to is necessary.
Claim 13 line 4 recites “a safety barrier having a keyed portion that prevents access to a defined area”; clarification is needed as to which one prevents access; is it the “safety barrier” or the “keyed portion”? 
Claim 20 recites “the manufacturing environment comprises an aircraft manufacturing environment, and opening the flip door provides access to a portion of a fuselage of an aircraft that was obscured by the flip door when the flip door was closed”; indefiniteness arises firstly, because it is not clear if in the first half of the claim the applicant is trying to now positively claim and further narrow the “manufacturing environment” or is it only a further narrowing of an intended use limitation. Secondly, the phrase “opening the flip door provides access”; appears to be a method step limitation. Finally, it is not clear if the applicant is trying to have a combination claim in claim 20 positively reciting and requiring the “safety system” and the “fuselage” i.e. the aircraft. Clarification required.
Dependent claims are rejected since they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 and 20 (see comments for claim 20 below) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jimenez, US (2011/0041406).
In regards to claim 13 Jimenez discloses:
A worker safety system (fig. 2) for a manufacturing environment, the worker safety system comprising: a work stand (ground/floor in front of garage door 12) including a flip door (man door 33) and an interlock (24, 36, 37; figs. 3 & 4) for the flip door; and a safety barrier (garage door 12) having a keyed portion (4a) that prevents access to a defined area (area behind 12 i.e. the garage) when the keyed portion (4a) is engaged (engaged position fig. 4 , where 4a is retracted into 1a and spring 37 is compressed) with the interlock (configuration in fig. 4; note that while garage door 12 is not locked in the configuration in fig. 4; it is still closed and hence preventing access to a defined area), wherein the interlock allows the flip door to open when the keyed portion is engaged with the interlock (fig. 4; flip door is allowed to open), and prevents the flip door from opening when the keyed portion is not engaged (not engaged position fig. 3 , where 4a is extended from 1a and spring 37 is decompressed) with the interlock (fig. 3; flip door is locked via pin 25).


    PNG
    media_image1.png
    701
    526
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    488
    525
    media_image2.png
    Greyscale

	In regards to claim 14 Jimenez discloses the flip door is proximate to an end of the work stand (end of the drive way, or from the inside, end of the garage way).
	In regards to claim 15 Jimenez discloses the interlock (groove 24, 36) prevents the keyed portion (4a) of the safety barrier from being disengaged from the interlock when the flip door is open (groove 24 always prevents 4a from disengaging from 1a).
	If it was found that in claim 20 the “manufacturing environment” and the “fuselage” and “aircraft” where only recited in intended use form (see indefiniteness rejection above), it is presented that Jimenez discloses the manufacturing environment comprises an aircraft manufacturing environment, and opening the flip door provides access to a portion of a fuselage of an aircraft that was obscured by the flip door when the flip door was closed (as intended use of the worker safety system). If it is applicant’s intention to positively recite and require the above-mentioned limitations, then claim 20 is rejected only under 35 U.S.C. 112(b). 

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Claims 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634